DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-15 in the reply filed on 03/03/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fushimi et al. (2018/0264490).
Fushimi et al. discloses a powdery-material feeding device for a tableting apparatus, wherein the tableting apparatus comprising:

a feeder A1 connected to a powdery-material mixing machine B, which includes a plurality of volumetric feeders B1, B2, B3 and mixers B4, B5 to mix different powdery materials; wherein the mixers B4, B5 are configured to spin an agitating rotor B43, 53 by a motor B44, B54; 
wherein the volumetric feeders B1 to B3 each include a hopper B01 configured to reserve a powdery material, a transfer mechanism B02 configured to deliver and to discharge the powdery material fed from the hopper B01, a supply mechanism B03 configured to timely supply the hopper B01 with a powdery material, a measuring instrument B04 configured to measure a discharge flow rate per unit time of the powdery material delivered to be discharged by the transfer mechanism B02, and a controller B05 configured to control the transfer mechanism B02 to cause the flow rate of the discharged powdery material to have a required target value [0042];
	wherein the controller B05 receives an output signal from the measuring instrument B04 to obtain weight of the powdery material currently reserved in the hopper B01, and controls the motor B022 configured to drive the transfer member (i.e., the screw blade of the screw feeder) B021 in the transfer mechanism B02 and the motor B032 configured to drive the rotor of the rotary valve B031 in the supply mechanism B03; the controller B05 further includes a motor driver configured to turn ON or OFF the motors B022 and B032 and control rotational speed or output torque of the motors B022 and B032 [0050]-[0051]; 
wherein the controller B05 controls the flow rate per unit time of the powdery material 
discharged from one of the volumetric feeders B1 to B3 in accordance with the loss in weight system; wherein the measuring instrument B04 constantly measures weight of a powdery material discharged from the hopper B01 to be delivered by the transfer mechanism B02, compares the decreased weight and a preset target discharge flow rate to find whether or not the decreased weight transitions to match the target discharge flow rate, increases or decreases the 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU KHANH T NGUYEN/Examiner, Art Unit 1743